Exhibit 10.11








Regus

 

ONEStep Renewal

    Work without boundaries




Date

August 7, 2008




     Company Name: China Clean & Renewable Energy Ltd.

Location: HONG KONG, Shui On Plaza, Wancha




Dear Allen:




It has been our pleasure to have you as a Regus Customer.  Since your renewal
period is quickly approaching, we wanted to be proactive in reaching out to you
with several options to extend your agreement.  These options were created based
on our understanding of your requirements along with current availability.  It
is also important to point out that you can achieve additional savings by
extending the term of the agreement.




Office Number

12 Months

Option A

6 Months

Option B

3 Months

Option C

 

86

14,550.00

14,800.00

15,078.00

until 11/30/08

 

 

 

 

 

Total Monthly    HKD

14,550.00

14,800.00

15,078.00

 




Comments:

Monthly service fee = Internet Connection/line = HK $890.  Telecom Package/line
= HK $750.  Beverage Services/person = HK 250.  One Time fee = Exit VO & Clean
up Fee = 3 months x Virtual Office = HK $1,700/month = Clean up fee HK
$500/workstation.

Note:  Kindly note that since your existing contract had already terminated,
office 286 is available for sell from 1 Sep-08 and is served on a FIRST COME
FIRST SERVE basis.




Option A:  I agree

________

Your greatest savings are always on the longest term




Option B:  I agree

________




Option C:  I agree

      X____




I do not wish to renew

________




If no response is received by 12-Aug-08, your agreement(s) will terminate at the
end of your current term.




Your renewal will comments on 01-Sep-08.  For your convenience, we have attached
our complete terms.  Additional services that you may require can be selected at
any time and are listed in our services pricing guide and your retainer will be
increased to reflect twice your monthly fee.




Thank you for your continued support.  We very much value your business.




Regards,




Eva Lee

General Manager – Regus Shui On Centre

(852) 2824 8622 / eva.lee@regus.com




Authorized Signer




/s/ Allen Tat Yan Huie

China Clean & Renewable Energy, Ltd.

Signature

Customer Name




President

August 8, 2008

Title

Date



